Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Recientemente nos vimos obligados a disentir de la ma-yoría de los integrantes del Tribunal(1) la cual resolvió que no procedía la supresión de una evidencia delictiva ocu-pada por agentes del orden público al diligenciar una orden administrativa de confiscación o incautación, expedida por el Secretario de Justicia de Puerto Rico, contra una resi-dencia; orden administrativa de confiscación que era con-secuencia directa de la ocupación de evidencia delictiva ob-tenida en un registro anterior de dicha residencia, registro original que fue declarado ilegal por este Tribunal.
Al así hacerlo, la mayoría rechazó nuestra contención a los efectos de que consideraciones de orden público, básicas a nuestro sistema democrático de gobierno, impiden que se le permita al Estado sostener la legalidad de una confisca-ción civil a base de evidencia previamente suprimida en un procedimiento criminal relacionado, por ser la misma pro-ducto de un registro y allanamiento ilegal.
Sostuvimos, además, en dicho disenso —citando al Prof. *371Ernesto L. Chiesa(2)— que la llamada “regla de exclusión” se extiende a “evidencia derivativa” que ha sido ocupada como “fruto” de evidencia primaria que ha sido obtenida ilegalmente, esto es, “a otra evidencia cuyo origen está vin-culado estrechamente a la evidencia obtenida original-mente en violación de la protección constitucional”. Expre-samos entonces, y repetimos en el día de hoy, que como resulta obvio, estamos hablando de la llamada doctrina del “fruto del árbol ponzoñozo”. Véase nuestra opinión disi-dente emitida en Pueblo v. Negrón Martínez I, 143 D.P.R. 1, 16 (1997).
No tuvimos éxito. No pudimos convencer a una mayoría de los integrantes del Tribunal de la corrección de la posi-ción asumida entonces por nosotros; esto es, de que se es-tableciera en nuestra jurisdicción, de manera diáfana, la doctrina del “fruto del árbol ponzoñozo”.
De manera sorprendente, en el día de hoy esa misma mayoría endosa la opinión que en el presente recurso sus-cribe el Hon. José A. Andréu García, Juez Presidente de este Tribunal. Dicha acción nos sorprende por cuanto en la opinión que hoy se emite precisamente se establece como norma lo que se descartó en el citado caso de Pueblo v. Negrón Martínez I, ante. Se expresa, en lo pertinente, en el día de hoy que:
Ante estas circunstancias, estamos obligados a decretar la supresión de los frutos del registro, incluyendo la confesión pres-tada mientras el peticionario se encontraba bajo arresto como consecuencia directa de los bienes encontrados dentro de la re-sidencia allanada. No hay duda de que la confesión obtenida fue el resultado de la confrontación directa del acusado con la prueba ilegalmente obtenida, inadmisible por mandato constitucional. Así lo confirman factores como el poco tiempo transcurrido entre la incautación de la evidencia y el momento cuando el peticionario hizo la confesión (una hora), el lugar *372donde se obtuvo la confesión {el cuartel) y el hecho de que el individuo se encontraba bajo arresto. Expuesto este trasfondo fáctico, resulta forzoso suprimir dicha declaración. Fahy v. Connecticut, 375 U.S. 85 (1963); Pueblo v. Rodríguez Rivera, 91 D.P.R. 456 (1964). Véase, además, O. Resumil de Sanfilippo, Práctica jurídica de Puerto Rico: derecho penal, New Hampshire, Ed. Equity, 1990, T. I, págs. 304-313. (Énfasis suplido y en el original.) Opinión mayoritaria, págs. 368-369.
Cuando menos, celebramos que el Tribunal haya tenido la oportunidad de corregir el terrible error que cometió el pasado 30 de abril de 1997 y establecer en nuestra juris-dicción la norma jurisprudencial correcta y procedente. Ello, naturalmente, le sirve de poco consuelo a los acusa-dos en el anterior caso; situación que resulta ser lamentable y que no deja de constituir una injusticia.

 El Juez Asociado Señor Hernández Denton se unió a nuestro disenso.


 E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Ira ed., Colombia, Ed. Forum, 1991, Vol. I, Cap. 6, pág. 317.